Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 10-12, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0230714) (“Liu”) in view of Mochizuki et al. (US 2022/0240248) (“Mochizuki”) in view of Hwang et al. (US 2020/0314908) (“Hwang”).
For claims 7, 12, and 19; Liu discloses:  when a first received power that is measured using a channel state information reference signal (CSI-RS) resource is less than a given threshold value (paragraph 155:  if the terminal device discovers that energy of a pilot signal currently sent by using the beam 2 and the beam 3 is lower than a preset threshold, in other words, a link exception occurs in the beam 2 and the beam 3) and the CSI- RS resource is quasi co-located (QCL) with a demodulation reference signal of a downlink control channel (paragraph 94:  the CSI-RS and the synchronization signal included in the first pilot signal are pilot signals that have a quasi co-location (QCL) association with a demodulation pilot reference signal DMRS of the control channel of the terminal device), controls transmission of a beam recovery request signal (paragraph 155:  the terminal device may select, from the beam 1, the beam 4, and the beam 5, one beam (for example, a beam with best signal quality) to send an access signal for access); and a receiver that receives a physical downlink control channel (PDCCH) for a response signal to the beam recovery request signal (paragraph 175:  After detecting the access signal sent by the terminal device, the base station sends an access answer signal to the terminal device).
Liu does not expressly disclose, but Mochizuki from similar fields of endeavor teaches:  the PDCCH using a cell-radio network temporary identifier (C-RNTI) (paragraph 715:  The downlink control information is notified to the UE using the L1/L2 control signal. Under the LTE, the downlink control information is mapped to the PDCCH or the EPDCCH. An identifier (C-RNTI) dedicated to the UE for each cell masks the CRC of the L1/L2 control signal).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Mochizuki in the beam recovery as described by Liu.  The motivation is to improve processing time.
Liu does not expressly disclose, but Hwang from similar fields of endeavor teaches:  in a search space for use of a random access response (RAR) (paragraph 146:  An RA-RNTI used (i.e., used for scrambling and/or CRC masking and/or a search space) for PDCCH/PDSCH corresponding to the RAR transmission may be configured as information on a resource and/or beam for the RACH signal).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Hwang in the beam recovery as described by Liu.  The motivation is to improve processing time.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mochizuki in view of Hwang as applied to claim 7 above, and further in view of Novlan et al. (US 2018/0092139) (“Novlan”).
For claim 10; Liu discloses the subject matter in claim 7 as described above in the office action.
Liu does not expressly disclose, but Novlan from similar fields of endeavor teaches:  the beam recovery request signal is a Physical Random Access Channel (PRACH) preamble (paragraph 54).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Novlan in the beam switching system as described by Liu.  The motivation is to improve signaling overhead.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mochizuki in view of Hwang as applied to claim 7 above, and further in view of Hugl et al. (US 2019/0191434) (“Hugl”).
For claim 11; Nagaraja discloses the subject matter in claim 7 as described above in the office action.
Nagaraja does not expressly disclose, but Hugl from similar fields of endeavor teaches:  decodes, in a predetermined search space, a downlink control channel for a signaling from the network (paragraph 11:  re-define the search space in which the UE looks to blind-decode the signaling it expects to receive from the network).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Hugl in the beam switching system as described by Nagaraja.  The motivation is to improve signaling overhead.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mochizuki in view of Hwang in view of Novlan as applied to claim 10 above, and further in view of in view of Hugl.
For claim 18; Nagaraja discloses the subject matter in claim 10 as described above in the office action.
Nagaraja does not expressly disclose, but Hugl from similar fields of endeavor teaches:  decodes, in a predetermined search space, a downlink control channel for a signaling from the network (paragraph 11:  re-define the search space in which the UE looks to blind-decode the signaling it expects to receive from the network).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Hugl in the beam switching system as described by Nagaraja.  The motivation is to improve signaling overhead.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2019/0327710); Liu discloses co-location of signaling resources.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466